Citation Nr: 0107508	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for porphyria cutanea 
tarda.

3. Entitlement to an increased rating for residuals, shell 
fragment wound, left shoulder, currently rated at 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of rating decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in Cleveland, Ohio.  The 
veteran later moved, and jurisdiction was transferred to the 
St. Petersburg, Florida RO.

The Board notes that, at his RO hearing in 1993, the veteran 
testified that during World War II, he underwent a "uranium 
test in Puget Sound Navy Shipyard."  He appears to raise a 
claim for an eye disorder, and, or a skin disorder due to 
radiation exposure in service.  The appellant and his 
representative, if they desire to raise these or other issues 
should do so with specificity at the RO.  The instant appeal 
is limited to the issues set forth on the title page.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The veteran asserts that his currently diagnosed residuals of 
shell fragment wound, left shoulder, are worse than 
evaluated.  The record reveals treatment for exposure and 
exhaustion after being in the water following a Kamikaze 
attack for 2 1/2 hours after his ship was sunk, as well as 
treatment for shell fragment wounds of his back, arms, and 
left shoulder.  The veteran is also claiming service 
connection for a left eye injury he contends was also 
incurred during the aforementioned incident, as well as 
service connection for a skin disorder, described as 
porphyria cutanea tarda. 

It has been more than 3 1/2 years since the veteran's last VA 
examination.  In light of the recently enacted law, the 
veteran's statements and the medical evidence of record, the 
Board concludes that these claims must be remanded to afford 
the veteran appropriate VA examinations.  On the examination 
reports for eye and skin disorders, the examiner must offer 
an opinion, subsequent to his or her review of the record, as 
to whether it is at least as likely as not that the veteran 
has a left eye and/or skin disability that is related to his 
military service.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
Prior to scheduling such examinations, all outstanding 
treatment records must be associated with the claims folder.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his left 
shoulder, left eye, and porphyria cutanea 
tarda disabilities and whose records are 
not already associated with the claims 
file.  After securing the necessary 
releases, the RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
formal or informal guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3. a. Thereafter, the veteran should be 
afforded comprehensive VA neurological 
and orthopedic examinations to determine 
the nature and severity of his left 
shoulder disability attributed to 
residuals of the inservice SFWS, and 
muscle group damage, left shoulder.  The 
examiner(s) should identify, and describe 
in detail, all left shoulder pathology 
that is related to service or the 
service-connected left shoulder disorder.  
All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail, including 
range of motion studies, measured in 
degrees, and X-ray studies.  Attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner(s) should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion, but only 
that which is due to the service-
connected left shoulder disorder.  The 
examiner(s) should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
left shoulder but only that which is due 
to the service-connected left shoulder 
disorder or other left shoulder disorder 
the examiner(s) has related to service or 
the service-connected disorder.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2000) (functional loss 
may be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of such disability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion. The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of left shoulder pathology 
found to be present. 

3. b. The veteran should also be afforded 
appropriate VA examinations to determine 
the nature, extent and etiology of any 
left eye and porphyria cutanea tarda 
disabilities found to be present.  All 
necessary tests should be conducted.  The 
physicians are requested to offer 
opinions as to whether it is at least as 
likely as not that any left eye and/or 
porphyria cutanea tarda disabilities 
found to be present are etiologically 
related to the veteran's period of 
military service.  The physicians must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in legible 
reports.

The entire claims folder should be 
reviewed by the examiner(s) prior to the 
examination, and a statement to that 
effect must be included in the 
examination reports.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the reports do not contain 
sufficient detail, the rating board must 
return the reports as inadequate for 
evaluation purposes).  

5.  If a benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	
		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

